

116 HR 7203 IH: Guaranteeing Resilient Installations for Defense Act of 2020
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7203IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Crow (for himself, Mr. Bacon, and Mr. Peters) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to carry out a pilot program on the implementation of mitigating actions to address vulnerabilities to defense critical electric infrastructure, and for other purposes.1.Short titleThis Act may be cited as the Guaranteeing Resilient Installations for Defense Act of 2020 or the GRID Act of 2020.2.Pilot program on implementation of mitigating actions to address vulnerabilities to defense critical electric infrastructure(a)In generalThe Secretary of Energy, in coordination with the Secretary of Defense and the Secretaries of each of the military departments, shall carry out a two-year pilot program under which the Secretary shall implement mitigating actions to address vulnerabilities assessed under section 215A of the Federal Power Act (16 U.S.C. 824o–1) at critical defense facilities and their associated defense critical electric infrastructure, after consultation with, and with the consent of, the owners of such infrastructure.(b)Selection of installationsThe Secretary shall select at least three military installations at which to carry out the pilot program under this section. In selecting such installations, the Secretary shall—(1)ensure that at least one of the military installations selected is an installation of each of Armed Forces; (2)select installations that represent different challenges or severities with respect to electric infrastructure vulnerability;(3)select at least one critical defense facility within the service territory of a Power Marketing Administration; and(4)provide particular consideration for critical defense facilities and the associated defense critical electric infrastructure that use rural cooperatives or municipal entities for their electricity needs.(c)Comptroller General review(1)In generalNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall—(A)conduct a review of the pilot program under this section; and(B)submit to the appropriate congressional committees a report on the results of the review.(2)ContentsThe review required under this subsection shall include an assessment of the effectiveness of the mitigating actions taken under the pilot program and the feasibility of expanding the implementation of such mitigating actions at other installations identified under section 215A(a)(4) of the Federal Power Act (16 U.S.C. 824o–1(a)(4)).(d)DefinitionsIn this Act:(1)The term appropriate congressional committees means—(A)the Committees on Armed Services and Energy and Commerce of the House of Representatives; and(B)the Committees on Armed Services and Energy and Natural Resources of the Senate.(2)The term defense critical electric infrastructure has the meaning given such term under section 215A(a)(4) of the Federal Power Act (16 U.S.C. 824o–1(a)(4)).(3)The term mitigating action means any energy resiliency solution applied that is consistent with an assessed strategy to reduce defense critical electric infrastructure vulnerabilities.(4)The term critical defense facility means a facility designated as a critical defense facility under section 215A(c) of the Federal Power Act (16 U.S.C. 824o–1(c)).(e)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2021, $25,000,000 to carry out the pilot program under this section. Amounts authorized to be appropriated under this subsection shall remain available until expended without fiscal year limitation.3.Extension of critical defense facilities and defense critical electric infrastructure to include Hawaii, Alaska, and the Territories and addition of mitigation authoritySection 215A of the Federal Power Act (16 U.S.C. 824o–1) is amended—(1)in subsection (a)(4), by striking of the 48 contiguous States or the District of Columbia and inserting in its place State; (2)in subsection (c)—(A)by striking identify and designate and inserting identify, designate, and mitigate vulnerabilities at; and (B)by striking the 48 contiguous States and the District of Columbia and inserting in its place any State.